UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

:

: t

|
|
i

i NOW 27 209 |

 

Heleen Mees,

Plaintiff,
19-cv-7346 (AJN)
—Y—
ORDER
City of New York, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On November 26, 2019, Defendants filed a motion to dismiss the complaint for lack of
subject matter jurisdiction and failure to state a claim, pursuant to Rule 12(b) of the Federal
Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the service of a
motion under Rule 12(b) to amend the complaint once as a matter of course. However, since
Plaintiff is proceeding pro se, she shall be given additional time to amend the complaint.
Accordingly, it is hereby ORDERED that if Plaintiff intends to file an amended complaint, she
shall do so by January 10, 2020. Plaintiff is hereby advised that any amended complaint will
completely replace the original complaint. Accordingly, if Plaintiff files an amended complaint,
it should include all of the information she believes is necessary to make a short, plain statement
explaining why she is entitled to relief against each defendant. Plaintiff is on notice that
declining to amend her pleadings to timely respond to fully briefed arguments in the Defendants’
November 26 motion may well constitute a waiver of the Plaintiff's right to use the amendment
process to cure any defects that have been made apparent by the Defendants’ briefing. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it intends to rely on the initially-filed motion

to dismiss.

 
IT IS FURTHER ORDERED that if no amended complaint is filed, the parties shall
continue to follow the briefing schedule set out in the Court’s October 25, 2019 Order. See Dkt.
No. 17.

Chambers will mail a copy of this Order to Plaintiff and that mailing will be noted on the
docket.

SO ORDERED.

Dated: November at 2019
New York, New York

 
    

 

NATHAN

(atisox
nited States District Judge

 
